HUNT, Circuit Judge
(after stating the facts as above). In our opinion Klepper was properly held to be a manufacturer or producer of automobile trucks. While he did not make any of the several parts, nevertheless he bought the parts made by others and he sold a completed automobile truck. The fact that several different concerns did for him, a retail salesman, what, under the prevailing method, the purchaser may have had to do for himself, does not affect the question.
We are not going too far when we recognize that the commonly known general method of transacting the automobile truck business was for a person to buy a chassis from one dealer or maker, and a body from another, and then to assemble the two. Klepper saved the purchaser all this trouble and made it his business to retail the product of his purchases as an automobile truck. Thus he produced or manufactured the truck. Rech-Marbaker Co. v. Lederer, Collector (D. C.) 263 Fed. 593; Foss Hughes Co. v. Lederer, Collector, 287 Fed. 150. In Carbon Steel Co. v. Lewellyn, 251 U. S. 501, 40 Sup. Ct. 283, 64 L. Ed. 375, the Supreme Court considered an excise tax on the manufacture of shells measured by the sale price. The petitioner in that case asked for a rebate on the ground that he did not manufacture, but that *372the shells were manufactured by independent contractors. The court held that the purchase of elemental parts of a completed product, or the doing of subsidiary work by a subcontractor, did not take from the contractor the character of a “person manufacturing,” as comprehended in section 301 of the Munitions Tax Act of September 8, 1916, tit. 3, c. 463, 39 St. 780 (Comp. St. § 6336%b).
The decisions cited support us in the view that plaintiff manufactured or produced and sold complete trucks and that the judgment was right.
Affirmed.